Order entered February 13, 2015




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-00895-CV

   TEXAS HEALTH HARRIS METHODIST HOSPITAL FORT WORTH, Appellant

                                          V.

                         GREG FRAUSTO, ET AL., Appellees

                    On Appeal from the 68th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. DC-12-13131

                                       ORDER
      Appellees’ February 12, 2015 unopposed motion for leave to present oral argument on

February 25, 2015, is GRANTED.


                                                 /s/   ELIZABETH LANG-MIERS
                                                       PRESIDING JUSTICE